Citation Nr: 1132851	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  07-24 458A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an increased rating for bilateral plantar fasciitis, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The Veteran served on active duty from July 1999 to July 2002.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran indicated in July 2008 that he wanted to know the status of his request for service connection for bilateral flat feet.  At the April 2011 Board hearing, he indicated that he wanted a separate rating for Morton's disease, or as secondary to his service-connected plantar fasciitis, as he thought he had been assigned.  A review of the record, however, reveals that service connection was denied for Morton's disease and bilateral flat feet in May 2007 and again in April 2008.  Notices of appeal rights were given at those times, but the Veteran did not appeal.  The issues of service connection for Morton's disease and for bilateral flatfeet have been raised by the record since April 2008, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  Remand is required to obtain relevant VA medical records.

Where VA medical treatment records are material to the issue on appeal and are not included within the claims file, a remand is necessary to acquire such VA records, because VA is deemed to have constructive knowledge of certain documents which are generated by VA agents or employees.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

During the Veteran's April 2011 Board hearing, he indicated that he had been receiving VA treatment for his foot problems.  He stated that he was still going to physical therapy for his feet, and that he was seeing a VA podiatrist and receiving injections.  These reports are not contained in the claims folder.  There is mention in a March 2009 VA examination report of the Veteran receiving physical therapy, stretching, and ice packs, and in a July 2007 statement he mentioned receiving physical therapy at the McAllen VA outpatient clinic in 2005.  He submitted a September 2005 VA physical therapist letter at that time and machine-printed diagrams of certain physical therapy exercises.  The last VA treatment records associated with the claims file are dated in 2008.  Accordingly, remand is required to obtain these records.

Additionally, the Board notes that at the April 2011 Board hearing, the Veteran argued that he was essentially claiming entitlement to a separate evaluation for Morton's disease as a separate manifestation of his service-connected bilateral plantar fasciitis.  A review of the claims file indicates that in June 24, 2005 rating decision, the RO denied an increased evaluation for his plantar fasciitis but stated that it was assigning a separate evaluation for Morton's disease.  That evaluation has never been effectuated, and the RO has never addressed this situation.  On remand, explanation must be provided.  The Board is well aware of the denial of service connection for Morton's disease in an April 2008 rating decision, but this does not obviate the presence of the statement in the June 2005 rating decision and does not bar the assignment of a separate evaluation for a distinct manifestation of a service-connected disability, if it is otherwise warranted.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment, to include a records dated after 2004, when he filed his claim, and to specifically all records of physical therapy treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Notice must be provided to the Veteran and his or her representative.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim and a notice that the Veteran is ultimately responsible for providing the evidence.  The AOJ should also inform the Veteran that he can also provide alternative forms of evidence.  Associate all documents obtained with the claims file.

2.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  The AMC must explain the statement in the June 2005 rating decision that a separate 10 percent evaluation was assigned for Morton's disease, as a symptom of the Veteran's service-connected bilateral plantar fasciitis.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



